Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to the amendment filed on 05/26/2021. Claims 1-2, 5-10, 12-24 are pending. Claims 15-22 withdrawn. Claims 3-4 and 11 are cancelled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-10, 12-14, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US20130141527A1, cited on record).


Independent claim 1, Shimizu teaches a device for improving a person's ability to distinguish colors (Figs. 1-7, and 14; [0055-0057]) comprising: 
 	wherein at least one of the holographic elements (Fig. 1; [0059] “HOE 23, that is, a holographic optical element”) comprises an interference pattern comprising a plurality of ridges disposed in the surface of the holographic element (Fig. 1 and 6; [0082] “a region where a hologram (interference fringes) is formed by exposure through an exposure process described later, a the region that diffracts incident light (the region that has diffraction efficiency)”. [0084] “HOE 23, the non-effective regions 31b and 32b are 1 between the first and second flat faces 31 and 32” - Examiner note – the holographic element e.g. 23 inherently includes interference patterns comprising a plurality of ridges on the surface as described in detail of Fig. 6); 
 	a positioning component (Figs. 1 and 14; support member, e.g. 2; [0141] “HMD is composed of the video display device 1 according to Embodiment 1 or 2 described previously and a support member 2”), coupled to at least one of the holographic elements, and configured to position at least one of the holographic elements to an active position with respect to an eye of a person (Figs. 1 and 14; [0143] “The support member 2 is a support mechanism which corresponds to the frame of the spectacles, and supports the video display device 1 in an accurate position in front of the observer's eye (for example, in front of his right eye)”); 
 	wherein an image, having light of a first visible color wavelength and light of a second visible color wavelength (Figs. 1-3; [0063] “Fig. 3, shows diffraction characteristics of the HOE 23”. Examiner note – from the Fig. 3, the image formed from a light of a first visible color wavelength is at 465±5nm (Blue light) and the light of a second visible color wavelength is at 634±5nm (Red light)), and passing through at least one of the holographic elements is viewable by the eye when at least one of the holographic elements is in the active position (Figs 1-3; [0060] “totally reflects inside it the image light from the display element 13 to direct it through the HOE 23 to the observation pupil P and, on the other hand, transmits light from the outside world to direct it to the observation pupil P”); 
 
at least one of the holographic elements diffracts light of the second visible color wavelength thereby reducing the relative brightness of light of the second visible color wavelength (Fig. 1-3; [0065] “of the image light having reached the HOE 23, only the parts in the wavelength bands where there is any diffraction efficiency is diffraction-reflected to reach the observation pupil P”. Examiner note – from Fig. 3, when the HOE e.g. 23, diffracts incoming light for second visible brightness is inherently reduced as shown by the diffraction efficiency chart and emission intensity for that specific wavelength); and 
 
wherein the difference in relative brightness between the first visible color wavelength and the second visible color wavelength enhances the ability to distinguish colors in the image (Figs. 1-3; [0057] “light emission intensity is presented in terms relative to the maximum light emission intensity of B light assumed to be 100 “. [0063] the HOE 23 has angle selectivity and wavelength selectivity such as to diffraction-reflect light that is incident at a particular incidence angle and that is spread in three wavelength bands” Examiner note – from the Fig. 2 and Fig. 3, showing the incoming light intensity and diffraction characteristics of HOE e.g. 23, enhances the ability to distinguish colors in the image being perceived relative to the user. Therefore it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural 
Shimizu in the cited embodiment does not explicitly teach having at least two holographic elements.
However, Shimizu teaches that is possible to use two video displays ([0146] discloses “a configuration is also possible which uses two video display devices 1 so that the image can be observed with both eyes”. Examiner note – Fig. 1, shows the configuration of one HOE e.g. 23, however it is possible to have more than one holographic element as stated by using two video display devices e.g. 1, one for each eye), therefore would have at least two holographic elements.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have at least two holographic elements as it enables to be observed with both eyes ([0146]), since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing 

 	Claim 2, Shimizu teaches the invention of Claim 1, further comprising a substantially transparent substrate in optical communication with at least one of the holographic elements (Figs. 1-3; [0060] “eyepiece prism 21 is, along with the deflecting prism 22, made of, for example, acrylic resin”. [0097] “The holographic photosensitive material 23p and is bonded to three divided flat faces on the substrate (eyepiece prism 21) so as to be contiguous between the those flat faces”. Examiner note – HOE e.g. 23 is in optical communication and bonded to the eyepiece prism e.g. 21, that is made of acrylic therefore is substantially transparent).

Claim 5, Shimizu teaches the invention of of Claim 1, wherein at least one of the holographic elements comprises a hologram, wherein the hologram is prepared using a laser (Fig. 4; [0070] “When two beams of a wavelength of .gamma.r are incident on the holographic photosensitive material 101a at incidence angles of θo and θr, those beams interfere and record a hologram (interference fringes). When this hologram is irradiated with a reconstruction beam of a wavelength of θc from an angle of θc, diffracted light occurs in the direction of an angle of θv”. [0096]. Examiner note – in Fig. 4a/b, shows the exposure and reconstruction of hologram using laser).  
Claim 6, Shimizu teaches the invention of Claim 1, wherein the second visible color wavelength is within a darkened wavelength range, wherein at least about 40% of at least one of the holographic elements (Figs. 1-3; [0063] “Fig. 3, shows diffraction characteristics of the HOE 23”. Examiner note – from the Fig. 3, the light of a second visible color wavelength is at 634±5nm (Red light). At the lowest wavelength for red light being 620nm there is an approximate diffraction efficiency of 40%, which is the light of the darkened wavelength range removed by diffraction passing through holographic element e.g. 23).  
Claim 7, Shimizu teaches the invention of Claim 6, wherein the darkened wavelength range is from about 450 nm to about 600 nm (FIG. 3 shows the diffraction characteristics of the HOE 23. As shown there, the HOE 23 has angle selectivity and wavelength selectivity such as to diffraction-reflect light that is incident at a particular incidence angle and that is spread in three wavelength bands. Examiner note – the darkened wavelength range for about 450nm to about 600 nm are shown, in the figure 3, for each peak sections for the first and second visible wavelength Blue and Red light respectively).  
Claim 8, Shimizu teaches the invention of Claim 1, wherein at least 10% of the visible light of the image that is not in the darkened wavelength range is not removed upon passing through at least one of the holographic elements (FIG. 3 shows the diffraction characteristics of the HOE 23. As shown there, the HOE 23 has angle selectivity and wavelength selectivity such as to diffraction-reflect light that is incident at a particular incidence angle and that is spread in three wavelength bands. Examiner note – from the Figure 3, the 10% that is not darkened is shown at the small peak at approximately 430-445nm).  
Claim 9, Shimizu teaches the invention of Claim 1, wherein at least one of the holographic elements comprises a photosensitive film (Fig. 1-8; [0096] “A holographic photosensitive material 23p on a substrate (here, the eyepiece prism 21) is exposed to the two beams (reference and object beams) from the substrate side and the opposite side respectively so that the interference fringes formed by the two beams are recorded on the holographic photosensitive material 23p”).  
Claim 10, Shimizu teaches the invention of Claim 9, wherein the film comprises a material selected from dichromated gelatin, chemical modified dichromated gelatin, photopolymers, nanoparticle doped photopolymers, or silver halide films ([0097] “Here, usable as the holographic photosensitive material 23p is photopolymer, silver halide emulsion, dichromated gelatin, or the like”).  
Claim 12, Shimizu teaches the invention of Claim 2, wherein at least one of the holographic elements is disposed on the substantially transparent substrate (Fig. 1; [0097] “The holographic photosensitive material 23p and is bonded to three divided flat faces on the substrate (eyepiece prism 21) so as to be contiguous between the those flat faces”. Examiner note – HOE e.g. 23 is in optical communication and bonded to the eyepiece prism e.g. 21, that is made of acrylic therefore is substantially transparent).
 	Claim 13, Shimizu teaches the invention of Claim 2, wherein the substantially transparent substrate comprises glass, thiourethane, polycarbonate (PC), allyl diglycol carbonate, polyacrylate, esters of a polyacrylic acid or a polyacrylic acid, 2-hydroxyethylmethacrylate, polyvinylpyrrolidinone, hexafluoroacetone-tetrafluoroethylene-ethylene (HFA/TFE/E terpolymers), polymethyl methacrylate (PMMA) 
Claim 14, Shimizu teaches the invention of Claim 1, further comprising a polymer layer, a glass layer, a UV absorber material or layer, an anti-glaring coating, an anti- reflection coating or material (Figs. 1; [0126] “During the fabrication of the HOE 23 (during the exposure of the holographic photosensitive material), it is preferable that an anti-reflection coating or an anti-reflection film be applied on the surface of the holographic photosensitive material and on the surface of the substrate 24”), a photochromic material or a photochromic coating, an electrochromic coating or material, a polarized material or coating, a scratch resistant coating or material, an anti-fog coating or material, or a combination thereof.
Claim 23, Shimizu teaches a method of improving color discernment comprising positioning or fitting a device of Claim 1 so that at least one of the holographic elements is in the active position with respect to the eye of the person (Figs 1-3; [0060] “totally reflects inside it the image light from the display element 13 to direct it through the HOE 23 to the observation pupil P and, on the other hand, transmits light from the outside world 
Claim 24, Shimizu teaches the invention of Claim 7, wherein the darkened wavelength range is from about 450 nm to about 540 nm (FIG. 3 shows the diffraction characteristics of the HOE 23. As shown there, the HOE 23 has angle selectivity and wavelength selectivity such as to diffraction-reflect light that is incident at a particular incidence angle and that is spread in three wavelength bands. Examiner note – the darkened wavelength range for about 450nm to about 540 nm are shown, in the figure 3, corresponding to the first visible wavelength Blue light respectively).
Response to Arguments
Applicant's arguments filed 05/26/2021 have been fully considered but they are not persuasive. 
Applicant argues on pg. 7, 2nd Par. “In order to make a proper prima facie case of obviousness, the Office must show: 1) that there is an apparent reason to combine the prior art elements in the manner claimed;1 2) that all elements of the claims are taught or suggested in the prior art;2 and, 3) that the result is predictable.3 In making this determination, the Patent Office must examine the prior art, design demands, marketplace demands, and the background knowledge of a person of ordinary skill in the art.4 These factors must be considered as a whole, including anything that teaches away from the claimed invention. Modifying the device of Shimizu in the manner of the instant claims would render the Shimizu device inoperable”
.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Shimizu provides the motivation of having two video displays, the shown video display shows currently one HOE or holographic optical element, but having two video displays for each one of the eyes requires two HOE elements.

st Par. “In contrast, the instant claims reflect a “passive” device that does not require the use of external power. Further, the claimed devices and methods do not require the external “light source” of Shimizu”.
Examiner respectfully disagrees since in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., instant claims reflect a “passive” device that does not require the use of external power) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues on pg. 9, 3rd Par. “Therefore, modifying the device of Shimizu by eliminating the power source as well as the light source would render the Shimizu device inoperable. Therefore, the person of ordinary skill would not modify the Shimizu device in accordance with the instant claims, and Applicants ask that this rejection be withdrawn”
	Examiner respectfully disagrees since The singular elements recited by the claims are not required by Applicant’s claim language to be exclusive.  The preamble word “comprising” is open-ended and thus does not require the exclusivity of the recited elements, but allows the reference or combination of references to contain other elements as well. Additionally, “[t]he word ‘comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended.” In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 74 USPQ2d 1586 (Fed. Cir. 2005).  See also Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term comprising,’ the terms containing’ and mixture’ are open-ended.”), Invitrogen Corp. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO J BETANCOURT whose telephone number is (571)270-0393.  The examiner can normally be reached on Mon - Fri: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERTO J BETANCOURT/
Examiner, Art Unit 2872
                                                                                                                                                                                                        


/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872